UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6513



GARY L. CAMP,

                                           Petitioner - Appellant,

          versus


L. SAUNDERS, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-531-R)


Submitted:   June 30, 1998                 Decided:   July 21, 1998


Before ERVIN and WILLIAMS, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gary L. Camp, Appellant Pro Se. Richard Bain Smith, Assistant At-
torney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gary Camp seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny in forma

pauperis status, deny a certificate of appealability and dismiss

the   appeal   on   the   reasoning   of   the   district   court.    Camp   v.

Saunders, No. CA-96-531-R (W.D. Va. June 4, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                                     DISMISSED




                                      2